Citation Nr: 1816644	
Decision Date: 03/19/18    Archive Date: 03/30/18

DOCKET NO.  14-27 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, his spouse, and J.L., observer


ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1984 to January 1985 and from November 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.

The Board notes that the United States Court of Appeals for Veteran Claims (Court) held in Clemons v. Shinseki that an initial claim for a particular mental condition submitted "cannot be a claim limited only to that diagnosis, but must rather be considered a claim for any mental disability that may reasonably be encompassed by several factors including: the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim."  23 Vet. App. 1 (2009).  A review of the record reveals the presence of a psychiatric diagnosis other than PTSD.  As such, although the Veteran specifically claimed service connection for PTSD, the Board has re-characterized the issue as one of entitlement to service connection for an acquired psychiatric disability, to include PTSD, as shown on the title page of this decision.

The Veteran testified before the undersigned at a videoconference hearing held in June 2016.  A transcript of the hearing has been associated with the Veteran's claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.





REMAND

There is evidence of a current diagnosis of PTSD due to military sexual trauma as well as other mental health disabilities.  The Veteran asserted that he experienced incidents of military sexual assault during his second period of active service.  During the June 2016 Board hearing, he indicated that he did not report the incidents to the military police or to any other military authorities because he was too ashamed.  He stated that he did not immediately begin mental health treatment after service and instead self-medicated with drugs and alcohol after separation from service.  During the Board hearing, the Veteran's spouse indicated that she knew the Veteran prior to the claimed sexual assaults during service and she reported that he changed after the second period of active service.  She stated that he previously was an outgoing person who could socialize with other people and that the Veteran was happy and a better person.  However, she indicated after the he returned after separation, he isolated himself, would get angry at anything, and snapped at her.  She stated she felt at one time that she had to leave but could not do so.  She also indicated that he previously would not drink but after separation, he was drinking heavily and using drugs.  The Veteran reported he started seeing a civilian psychiatrist in 2010 and then started seeking help from the VA in 2011 after the private psychiatrist recommended he seek help from the VA due to his in-service assaults.  The Veteran also reported multiple hospital stays for rehabilitation and his PTSD.  The Veteran stated his last stay lasted eight weeks.  The Veteran's representative also highlighted during the Board hearing that a review of the Veteran's personnel record shows behavioral changes as well.  Specifically, the Veteran had been noted for accelerated promotion in July 1986 but in April 1991, the Veteran was released from a Leadership Development course due to lack of motivation.  Another personnel record also noted absence from training in 1992 and that records from July 1992 noted recommendation that the Veteran to be barred from reenlistment or extension of service.  The Veteran elaborated, indicating that he had requested a transfer during his second period of active service to avoid the people that assaulted him.  He was subsequently transferred to the 25th Field Artillery Unit in Fort Polk.  

A review of the Veteran's military personnel records confirms these claims.  Moreover, a fellow service member who served with the Veteran submitted a letter in support of the present claim, received in October 2010, that also referenced the Veteran's decreased interest in job performance, isolation, and desire not to be in the National Guard.  

Claims for PTSD based on military sexual or personal assault may be supported by markers or other evidence, of which the Veteran has been notified.  Considering there is a current diagnosis of PTSD and indications of behavioral changes during military service and the fact that the Veteran has not been provided a VA examination related to the present claim, the Board finds that an examination is necessary as the low threshold for obtaining such examination has been surpassed in this case.  38 U.S.C. § 5103A(d) (2012); 38 C.F.R. § 3.159(c)(4) (2017); see McLendon v. Nicholson, 20 Vet App. 79, 81 (2006).  A VA examination and opinion should be requested as to whether the occurrence of the reported sexual assault stressor has been corroborated by the available evidence, and whether there is a current PTSD diagnosis due to such stressor.  See Menegassi v. Shinseki, 638 F.3d 1379, 1382 (Fed. Cir. 2011).  Furthermore, a VA examination and opinion should be requested regarding the nature and etiology of any other diagnosed mental health disorder.  See McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an appropriate examiner to determine the nature and etiology of any current psychiatric disability, to include PTSD.  A clinical examination with all indicated tests and studies should be conducted.  The electronic claims file must be made available to, and reviewed by, the designated examiner.

After review of the electronic claims file and examination of the Veteran, for each current psychiatric disability, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or greater) that any of the Veteran's current psychiatric disabilities, in whole or part, had their onset in service, are related to his reported in-service stressors, or are otherwise the result of a disease or injury in service. 

If PTSD is diagnosed, is it at least as likely as not (a 50 percent probability or greater) that it was incurred or aggravated as a result of the reported sexual assault or other incident during service?

The examiner should offer an opinion as to whether the reported in-service stressor is sufficient to support a diagnosis of PTSD.

The examiner should also offer an opinion as to whether the evidence is sufficient to corroborate (or verify) the Veteran's reports as to military sexual assault.  This opinion should consider any behavioral changes or other indications that of an assault in service, with review of the service treatment and personnel records, as well as other pertinent lay and medical evidence.

If an opinion cannot be provided without speculation, the examiner should state why an opinion cannot be provided, and whether the inability is due to the limits of the examiner's knowledge, medical knowledge in general, or if additional evidence would permit an opinion.

2.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




